Citation Nr: 9918281	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-45 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating of more than 10 
percent for the veteran's service-connected 
pseudofolliculitis barbae, currently rated 10 percent 
disabling.  

2.  Entitlement to service connection for tinea.  

3.  Entitlement to service connection for eczema.  

4.  Entitlement to service connection for alopecia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.  


FINDINGS OF FACT

1.  The current symptoms and manifestations of the veteran's 
pseudofolliculitis barbae appear in the bearded area, are 
mild, are low grade, but are persistent.  

2.  Competent medical evidence of the presence of tinea has 
not been presented.  

3.  Competent medical evidence of the presence of eczema has 
not been presented.  

4.  Competent medical evidence of a nexus between alopecia 
and service or a service-connected disability has not been 
presented.  


CONCLUSIONS OF LAW

1.  A disability rating of more than 10 percent is not 
warranted for the veteran's service-connected 
pseudofolliculitis barbae.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7800-7806 
(1998).  

2.  A well-grounded claim of entitlement to service 
connection for tinea has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  A well-grounded claim of entitlement to service 
connection for eczema has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  A well-grounded claim of entitlement to service 
connection for alopecia has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from June 1971 to June 
1975.  His service medical records reveal he was treated 
throughout service for a disorder diagnosed as 
pseudofolliculitis barbae.  That is the only skin condition 
noted in his service medical records.  As a result of that 
condition, the veteran was permitted to wear a beard in 
service, as shaving only aggravated the condition.  In a 
Department of Veterans Affairs (VA) examination conducted in 
1976, the veteran's history of pseudofolliculitis that was 
clearly evident in his service medical records was reported 
by the examiner.  Upon examination, however, no inflammatory 
lesions were noted, a situation attributed by the examiner to 
the fact that on that date the veteran had a full beard.  Two 
records dated in July 1980 from a private medical doctor were 
submitted by the veteran.  One refers to ongoing treatment 
for pseudofolliculitis barbae, and the other advises that the 
veteran must grow a beard due to his "skin problem."  In a 
1983 VA examination a few papules were present on the 
anterior neck with ingrown hairs also noted.  The diagnosis 
was, again, pseudofolliculitis barbae.  

Medical records submitted in connection with the veteran's 
claim for an increased rating reflect that in October 1992 he 
was treated at a VA medical facility.  The examiner noted a 
patch of alopecia on the left chin, scaly plaques in the 
beard area with scaly patches on the chest that were 
follicular.  The assessment and plan were "tinea vs. 
eczema," a fungal culture of scale and hair-pull samples, 
with a notation to treat as eczema with a prescription.  The 
veteran was to return to the clinic in one week to check the 
culture and to rescrape, and to consider a different 
prescription if the culture was positive for fungal growth.  
There are no subsequent treatment records in the claims 
folder.  

A VA Compensation and Pension examination conducted in August 
1998 pursuant to the Board of Veterans' Appeals' (Board) May 
1997 remand described the veteran's pseudofolliculitis 
barbae, reportedly present since his late teens and 
invariably provoked by shaving but which cleared when he grew 
a beard, as mild in degree, located in the bearded area.  The 
examiner concluded the condition was low grade but 
persistent.  The examiner also indicated that neither eczema 
nor tinea was present upon examination, and the only alopecia 
noted was bilateral frontal male pattern baldness that was 
unchanging.  


Analysis

1.  Entitlement to a disability rating of more than 10 
percent for the veteran's service-connected 
pseudofolliculitis barbae, currently rated 10 percent 
disabling.

The veteran seeks a rating of more than 10 percent for his 
service-connected pseudofolliculitis barbae.  Service 
connection was awarded for that disability in a rating 
decision dated in October 1982, and a noncompensable rating 
was assigned using Diagnostic Code 7899.  38 C.F.R. § 4.118.  
That rating was in effect when the veteran filed his claim in 
October 1992 for an increased rating.  That claim was denied 
in May 1993.  The veteran filed a timely Notice of 
Disagreement in May 1993, and a Statement of the Case was 
issued in July 1994 explaining that an increased rating was 
denied because there was no evidence of current treatment for 
that disorder.  The veteran perfected his appeal by filing a 
substantive appeal dated in July 1994, and the matter was 
forwarded to the Board for appellate consideration.  
Following the Board's May 1997 remand, however, the Regional 
Office (RO) increased the rating to 10 percent using 
Diagnostic Code 7800-7806 in a decision dated in December 
1998.  As that is not the highest possible rating for the 
disability and as the veteran has not withdrawn his appeal as 
to his claim for an increased rating for pseudofolliculitis 
barbae, the Board will consider whether a rating in excess of 
10 percent is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

Pseudofolliculitis barbae is a disability that is not listed 
on VA's Rating Schedule.  38 C.F.R. Part 4.  When an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury.  38 C.F.R. § 4.20 
(1998).  With a disease, if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27.  

Accordingly, it is permissible to rate the veteran's 
pseudofolliculitis barbae under a closely related disease or 
injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  The body system involved in the disability at 
issue is the skin, which is addressed in 38 C.F.R. § 4.118.  
In particular, Diagnostic Code 7800 provides rating criteria 
for assessing the level of disability due to disfiguring 
scars of the head, face or neck.  A 50 percent rating is 
warranted for symptoms comparable with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  For severe 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles, a 30 percent 
rating is warranted.  A 10 percent rating is appropriate for 
symptoms comparable with moderate scars; disfiguring.  Slight 
scars are to be assigned a noncompensable rating.  The Note 
to the rating criteria for that Diagnostic Code indicates 
that when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, the 10 percent rating 
may be increased to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted to VA's central office for rating, 
together with several unretouched photographs.  

Diagnostic Code 7806 provides rating criteria to be used when 
assessing the level of disability attributable to eczema.  A 
50 percent rating is appropriate with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  A 30 
percent rating is warranted with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted when the symptoms approximate 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A noncompensable rating is 
warranted when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  

The evidence of record reveals that the veteran wears a beard 
because to do otherwise aggravates his pseudofolliculitis 
barbae.  There is no evidence that the current symptoms and 
manifestations of the veteran's service-connected 
pseudofolliculitis barbae result in a disability picture 
comparable with complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement, nor does the evidence suggest the 
manifestations could be more appropriately characterized as 
severe, producing a marked and unsightly deformity of the 
eyelids, lips or auricles.  In addition, taking into 
consideration the Note to Diagnostic Code 7800, there is no 
indication that the veteran exhibits marked discoloration, 
color contrast, or the like, such that increased ratings are 
warranted under the Note. 

There is no evidence that the veteran currently suffers from 
symptoms such as constant exudation or itching, or extensive 
lesions or marked disfigurement.  Similarly, there is no 
evidence that the manifestations of the veteran's 
pseudofolliculitis barbae are comparable with ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  Based 
on the foregoing, the evidence does not support a rating of 
more than 10 percent under Diagnostic Code 7806.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
The history of the veteran's pseudofolliculitis barbae is 
that it flares up when he shaves, and that it remains 
quiescent or only mildly symptomatic when he maintains a 
beard.  Applicable regulations do not give past medical 
reports, in particular those prepared during service when the 
veteran was still shaving routinely, precedence over current 
findings.  Francisco, 7 Vet. App. 55, 58 (1994).  The current 
findings reveal a disability most appropriately rated 10 
percent disabling.  Accordingly, an increased rating is not 
warranted.  

The Board has also considered the possibility of a higher 
rating on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998).  As stated by VA's General Counsel in 
VAOPGCPRE 6-96, the rating schedule is based upon the average 
impairment of earning capacity due to disease or injury, and 
application of the schedule recognizes that the rated 
disabilities interfere with employment.  Section 3.321(b)(1) 
is "implicated only where there is evidence that the 
disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule."  
VAOPGCPREC 6-96, para. 8.  Thus, section 3.321(b)(1) may be 
applicable when there is evidence that, even though the 
veteran has received the maximum applicable schedular rating, 
there is evidence of unusual circumstances, such as the need 
for hospitalization or medication, that interfere with the 
veteran's earning capacity.  Neither the medical evidence in 
this case nor the veteran's assertions suggest that the 
veteran's service-connected pseudofolliculitis barbae causes 
disability that impairs his earning capacity beyond that 
reflected by the criteria set out in VA's rating schedule, 
and in particular the criteria for a 10 percent rating under 
that schedule.  Accordingly, further action pursuant to 
section 3.321(b)(1) is not warranted in this case.   


2.  Entitlement to service connection for tinea, eczema and 
alopecia.  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(table).  

In this case, the veteran's 1992 claim of entitlement to 
service connection for tinea was denied in May 1993 because 
the veteran's service medical records revealed no complaints 
of or treatment for tinea.  The veteran instituted an appeal 
of that decision in May 1993 by filing a notice of 
disagreement.  Not until July 1994 was he provided with a 
Statement of the Case, which explained that the claim was 
denied because tinea was not treated in service.  The veteran 
perfected his appeal by filing a substantive appeal dated in 
July 1994, and the appeal was remanded by the Board in May 
1997 for the additional development, including a VA 
examination, discussed above.  

The claim of entitlement to service connection for eczema was 
also denied in May 1993 because there was no evidence of 
complaints of, treatment for or diagnosis of that condition 
in service.  The veteran filed a timely notice of 
disagreement as to that denial in May 1993, was provided a 
Statement of the Case explaining that decision in June 1996, 
and promptly perfected his appeal by filing a substantive 
appeal in July 1996.  This claim was remanded by the Board in 
May 1997.  

The claim of entitlement to service connection for alopecia 
was denied in July 1994.  The veteran expressed his 
disagreement with that determination in July 1994, but did 
not receive a Statement of the Case until June 1996.  He 
perfected his appeal by filing a substantive appeal in July 
1996.  When the Board reviewed the appeal in May 1997, the 
claim of entitlement to service connection for alopecia was 
also remanded.  

The first step of ascertaining whether a claim is well 
grounded consists of examining whether the veteran has a 
current competent diagnosis of tinea, eczema or alopecia.  A 
medical diagnosis requires medical expertise, and the 
veteran, as a layperson, is not competent to provide that 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The only mention of the presence of tinea or eczema in the 
record appears in the October 1992 VA treatment record, where 
the assessment, made without benefit of the laboratory 
findings based on the scrape and hair-pull samples obtained 
on that date, was an equivocal diagnosis:  "tinea vs. 
eczema."  That record reflects the plan was to treat the 
condition as eczema, but identification of the correct 
diagnosis is not of record.  As there are no subsequent 
treatment records in the claims folder that diagnose either 
tinea or eczema, and as the 1998 VA examination revealed that 
the veteran did not have either tinea or eczema at that time, 
the Board concludes that the medical evidence does not 
support a finding that the veteran has tinea or eczema.  With 
a record devoid of any reference to complications, treatment 
or continuing tinea or eczema, and in the absence of 
competent medical evidence of a current disability due to 
tinea or eczema, the first step of establishing a well-
grounded claim for either tinea or eczema has not been met.  
For that reason, those claims must be denied.  38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268 (1997); Caluza.  

With regard to the claim of entitlement to service connection 
for alopecia, the October 1992 treatment record and the 
report of the August 1998 VA Compensation and Pension 
examination contain a diagnosis of alopecia, so the first 
step of the Caluza test is met regarding that claim.  

The Board notes that, as the RO pointed out, there were no 
complaints, treatment or diagnosis of tinea, eczema or 
alopecia in service.  Accordingly, the second step of 
establishing a well-grounded claim has not been met for any 
of those three claims, as there is no competent evidence of 
the incurrence or aggravation of those disorders in service.  
Caluza. 

With regard to the third step of the Caluza test, the record 
contains no competent medical evidence of a nexus between a 
current disability and service.  In particular, the October 
1992 equivocal assessment "tinea vs. eczema" made no 
mention at all of a connection between the disorder treated 
then and service or a service-connected disability, and the 
August 1998 VA examination necessarily did not address the 
possibility of such a nexus because those disorders were not 
present.  Likewise, there is no competent medical evidence 
that the alopecia diagnosed in October 1992 and August 1998 
is the result of a disease or injury incurred or aggravated 
in service, as the etiology of the alopecia noted therein was 
not addressed.  The veteran is not competent as a layperson 
to provide the requisite opinions.  He has submitted no 
competent medical opinion evidence addressing the existence 
of a nexus between a disease or injury in service, or between 
a disability adjudicated service connected, and alopecia, or 
tinea or eczema.  Accordingly, the third step of establishing 
well-grounded claims of entitlement to service connection for 
tinea, eczema and alopecia has not been met.  Caluza.

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that his claims of entitlement 
to service connection for tinea, eczema and alopecia are well 
grounded.  38 U.S.C.A. § 5107(a).  Those claims are not well 
grounded, and must be denied.  

The Board notes that it remanded this claim in May 1997 for 
additional development deemed necessary at that time to 
fulfill VA's duty to assist the veteran under 38 U.S.C.A. 
§ 5107(a).  The Board also notes the decision in Stegall v. 
West, 11 Vet. App. 268 (1998), in which the Court held that 
remand in an appeal involving a well-grounded claim created 
the right to compliance with the remand order.  Despite the 
fact that the Board previously remanded this claim, the law 
is well established that VA has no duty to assist a claimant 
under 38 U.S.C.A. § 5107(a) unless and until he has presented 
a well-grounded claim.  Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).  In light of the Board's conclusion herein that 
these claims of entitlement to service connection are not 
well grounded, no duty to assist the veteran exists at this 
time.  Accordingly, the RO's failure to obtain the medical 
opinion evidence requested in the Board's May 1997 remand 
regarding the relationship, if any, between the alopecia and 
service or his service-connected disability does not require 
further action prior to the Board's issuance of this 
decision.


ORDER

1.  A rating of more than 10 percent for the veteran's 
service-connected pseudofolliculitis barbae is denied.  

2.  The claim of entitlement to service connection for tinea 
is denied.  

3.  The claim of entitlement to service connection for eczema 
is denied.

4.  The claim of entitlement to service connection for 
alopecia is denied



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

